PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/587,492
Filing Date: 31 Dec 2014
Appellant(s): Kuipers et al.



__________________
Adam Stephenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
In light of Appellant’s arguments on page 10-12 of the Brief as well as MPEP 2163(II)(A)(3)(a), the rejections of claims 1, 2, 4-8, 10-12, 14-17, and 21-24 under 35 USC 112(a) for new matter are withdrawn.
(2) Response to Argument
Appellant argues claims 4 and 14 are definite because the “multiple edges” and “only two edges” are all edges of the outer panel (Brief page 12).
	Examiner’s position is that it is unclear if the “only two edges” are included in, or in addition to, the “multiple edges.”  In other words, it is unclear how many edges are being recited and how many of those edges are “stitched to the middle panel” as required by claims 4 and 14.
Claims 4 and 14 recite, “the outer panel has multiple edges.”  Based on the disclosure, the outer panel 8 has four edges.  Figure 4A shows outer panel 8 having two side edges 12, a top edge 10, and a bottom edge 14.  Therefore, it is reasonable to conclude that the “multiple edges” is referring to the four edges of the outer panel.

 Appellant argues there is no reason to combine Koike and Davis (Brief page 21-22).
Koike discloses a pocket of cloth, leather, or synthetic leather.  Davis teaches a pocket comprising an elastic portion (Davis abstract teaches, “both the shorts and the pocket are made of a stretchable material” and the pocket has a transverse seam comprising “an expandable stitch”), and further that the stretchable material has the advantage of allowing the pocket to stretch (Davis col 8 line 8-15 teaches, “the pocket 16 will stretch”) and the expandable stitch results in “an expandable and durable pocket” (Davis abstract).  The motivation to combine comes from the Davis reference.  It would have been obvious at the time the invention was filed to provide the Koike outer panel or base with an elastic portion as taught by Davis to achieve a pocket that is “expandable and durable” (Davis abstract).
Appellant argues Koike and the present invention function differently (Brief page 22-23).
Koike and the present invention are both drawn to pockets having an outer panel, middle panel, and base.  Koike column 2 line 52-64 discloses inserting objects such as coins into the pocket at a first opening 14 or 14’ (which corresponds to the “top opening” 
The present invention is drawn to inserting an object into the pocket at a first opening and then manually forcing the object through the second opening.
Koike in combination with Davis discloses all of the claimed structure of the pocket.  The only difference is that in Koike, gravity causes the object to go through the second opening and in the present invention, the user causes the object to go through the second opening.
The intended use – manually forcing an object through the second opening – does not result in a structural difference between the claimed invention and the prior art.  Koike as modified is capable of being used in the same manner as the present invention, to include manually forcing objects through the second opening.
Regarding the argument that Koike’s pocket is too small to accommodate a cellphone (Brief page 22), claim 17 does not limit the size of the cell phone and there is no standard size for a cell phone.  Therefore, the pocket of Koike is capable of retaining a cell phone, such as a cell phone sized the same as or smaller than the pocket.
Appellant’s argument that modifying Koike to function as claimed relies on improper hindsight reasoning (Brief page 23) is not commensurate with the rejection, as Koike’s function is not modified in the rejection.  Koike in view of Davis is capable of functioning as claimed, so the rejection does not require a modification.
Appellant argues Koike does not disclose “a single opening in the second compartment” as required by claims 1 and 10 because Koike discloses the pocket has two openings (Brief page 23).

Furthermore, claim 1 is a “comprising” claim.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03(I).  Even though Koike discloses an opening in addition to the “single opening,” the claim is not limited to only the single opening, and may include other additional openings.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SALLY HADEN/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.